Citation Nr: 1202168	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service-connection for hyperthyroidism.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1979 to January 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, denied service connection for major depression, PTSD, hyperthyroidism, and sarcoidosis.  The same decision awarded service connection for bronchial asthma and assigned an initial noncompensable rating effective from October 2007.   The Veteran filed a notice of disagreement (NOD) in February 2009.  A statement of the case (SOC) was issued in October 2009.  The Veteran perfected his appeal in November 2009.  During the pendency of the appeal, jurisdiction of the appeal was transferred to the Columbia, South Carolina, RO.

In October 2009, the RO awarded an increased 30 percent rating for the bronchial asthma retroactive to October 2007.  In March 2010, the RO found that the Veteran was entitled to a 30 percent rating for the service-connected bronchial asthma effective from September 2007.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has recharacterized the claims for major depression and PTSD on appeal as it appears on the cover page of this document.  The Board finds this in keeping with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that the scope of a mental health disability claim include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.  

The claims pertaining to bronchial asthma, sarcoidosis, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  Hyperthyroidism did not manifest during service or until many years thereafter; there is no competent evidence showing that hyperthyroidism was incurred during the Veteran's service.


CONCLUSION OF LAW

The Veteran's hyperthyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an October 2007 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in October 2007, which was prior to the February 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The October 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, a lay statement, and the transcript from the October 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board notes Sullivan County Medical Center indicated in October 2008 they had no records pertaining to treatment of the Veteran.  Two requests for records were made to Dr. DS (April 2008 and June 2008), to no avail.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed hyperthyroidism may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and endocrinopathies become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 .S.C.A. §§ 1101, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for hyperthyroidism.  He has not set forth a specific incident of service incurrence.  He simply maintains it was the result of active military service.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for hyperthyroidism is not warranted.  In this regard, the Veteran's service treatment records are devoid of complaints, treatment, or diagnoses hyperthyroidism.  

Post-service, the Veteran was first diagnosed with hyperthyroidism in 2002, some 12 years after his discharge from active duty service and clearly outside the one-year presumptive period for endocrinopathies.  38 C.F.R. §§  3.307, 3.309.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment of hyperthyroidism until 2002 constitutes negative evidence against the claim because it tends to disprove that hyperthyroidism was the result of the Veteran's active service.  Id.  Especially, since there were no complaints or treatment of hyperthyroidism in service.  

As hyperthyroidism was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

The Board is cognizant that the Veteran maintains that he suffers from hyperthyroidism and that the Veteran is competent to report his symptoms associated with such.  However, the Board cannot give great weight and credibility to the Veteran's account that he has hyperthyroidism related to service, as there are no complaints or treatment for such in the available service treatment records and hyperthyroidism was diagnosed 12 years after service.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Veteran reports having hyperthyroidism related to his military service, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   
ORDER

Entitlement to service connection for hyperthyroidism is not warranted. 


REMAND

The Veteran has also filed a claim for increase for bronchial asthma and claims for service connection for sarcoidosis and an acquired psychiatric disorder.  A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

With regard to the claim for bronchial asthma, the Veteran testified in October 2011 that his symptomatology has worsened since the last VA examination in 2009.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in 2009 (three years ago), the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran additionally testified that he was hospitalized and airlifted from the Lexington Hospital to the Augusta Medical College of Medicine in August, Georgia.  These records have not been associated with the claims folder.   Upon Remand, the RO should contact the Veteran and ask that he submit the necessary consent forms for the medical providers delineated above.  He should be informed that the consent forms must contain the specific private providers and their addresses, the dates of treatment, and the nature of the treatment received, i.e. the disability treated.  Such missing private treatment records should then be requested and associated with the claims folder, if available.  38 C.F.R. § 3.159(c)(1).

He further indicated that he continued to treat with VA medical providers for his bronchial asthma.  The last VA outpatient treatment records associated with the claims folder are dated in December 2009.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

The Veteran additionally contends that he is entitled to service connection for sarcoidosis and an acquired psychiatric disorder, to include major depression and PTSD.  He maintains that major depression and PTSD are the result of traumatic experiences suffered during active military service, to include his best friend's death, attending an autopsy, being a noncommissioned officer and losing troops in combat, and while stationed in a marine amphibious unit he helped in the aftermath of the "Beirut incident."  

Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Despite statements previously submitted by the Veteran, the VA RO made a formal finding on the lack of evidence to verify stressors in September 2008.  During his October 2011 Board hearing, the Veteran asserted additional stressors, to include being a noncommissioned officer and losing troops in combat, and while stationed in a marine amphibious unit he helped in the aftermath of the "Beirut incident."  

This matter must be remanded for verification of these stressors by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.   Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The Veteran further asserts that the claimed sarcoidosis is the result of environmental exposures at Camp Lejeune, North Carolina.  Notably, he maintains that he was exposed to drinking water contaminated by chemicals while stationed at Camp Lejeune from 1979 to 1984.  The National Research Council (NRC) of the National Academies Committee on Contaminated Water released a report on June 13, 2009.   It appears the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987 when the wells were shut down.  Benzene and vinyl chloride were also present in the water.  While the NRC report of the Committee on Contaminated Water found insufficient evidence for either a causal relationship or positive association, there was limited or suggestive evidence of association for 14 conditions, including lung cancer.  

This claim must be remanded for further development in accordance with VBA Training Letter dated April 26, 2010, and VA letter provided to field stations establishing policies in January 2011.  It is noted that processing of claims were consolidated to the Louisville RO in December 2010.       

Thereafter, if necessary, the VA RO must order VA examinations in connection with the claims for sarcoidosis and an acquired psychiatric disorder.  In this respect, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA RO should ensure that all due process requirements are met.  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED to the VA RO for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from the Lexington Hospital and Augusta Medical College of Medicine in August, Georgia.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records dated from December 2009 to the present from the appropriate VA medical center.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

4.  The Veteran should be provided another opportunity to itemize and provide specific information regarding the stressor events and he alleges occurred during his service.  He maintains that his best friend died, he attended an autopsy, he was a noncommissioned officer and lost troops in combat, and while stationed in a marine amphibious unit he helped in the aftermath of the "Beirut incident."  He should be asked to identify specific dates (within a 60 day period), locations and any additional unit numbers to which he may have been assigned.  

5.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

6.  The claim for sarcoidosis must be remanded for further development in accordance with VBA Training Letter dated April 26, 2010, and VA letter provided to field stations establishing policies in January 2011.  It is noted that processing of Camp Lejeune claims were consolidated to the Louisville RO in December 2010.       

7.  The RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected bronchial asthma.   All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the respiratory system on appeal.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

8.  After all indicated development has been completed to the extent possible, to include ordering additional VA examinations if necessary, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


